PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Kirita, Shina et al.
Application No. 16/675,468
Filed: 6 Nov 2019
For: ORGANIC ELECTROLUMINESCENT DEVICE AND METHOD OF MANUFACTURING THE SAME
:
:
:
:	DECISION ON REQUEST 
:                   FOR REFUND
:
:



This is a decision on the request for refund received May 20, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,140, stating in part that “[a]pplicant respectfully requests a refund in the amounts of $2,000 and $140 . . . in connection with the filing of RCE and E-Petition . . . 1st RCE, QPIDS, SIDS with payment . . filed May 18, 2022 were not properly processed by the U.S. Patent and Trademark Office . . . Due to the failed processing, E-Petition, a 2nd RCE, QPIDS and SIDS were submitted . . . on May 19, 2022 whereupon a second E-Petition and second RCE was charged . . . Applicant respectfully requests a refund.”

A review of the Office records for the above-identified application shows that applicant attempted to file an ePetition to Withdraw the Application from Issue, QPIDS (Quick Path Information Disclosure Statement) and an RCE (Request for Continued Examination) on May 18, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received for the petition and the RCE.  An ePetition to Withdraw the Application from Issue, QPIDS and an RCE, along with a petition and RCE fee, were filed and autogranted on May 19, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions